UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1025


MING FANG CHEN; ZHAO WU ZENG, a/k/a Zhou Wu Zheng,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 14, 2013                   Decided:   July 18, 2013


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioners.    Stuart F. Delery, Acting Assistant
Attorney General, Shelley R. Goad, Assistant Director, Kristen
Giuffreda Chapman, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            The Petitioners, Ming Fang Chen and her husband, Zhao

Wu Zeng, natives and citizens of the People’s Republic of China,

petition for review of an order of the Board of Immigration

Appeals (“Board”) dismissing their appeal from the immigration

judge’s    denial      of    their   requests         for    asylum,   withholding      of

removal, and protection under the Convention Against Torture.

The    Board’s     order      also   denied      the        Petitioners’     motion     for

remand.

            We have thoroughly reviewed the record, including the

State    Department’s         2007   report      on    China:      Profile    of    Asylum

Claims     and     Country        Conditions,          the      transcript         of   the

Petitioners’       merits        hearing,       and     the     Petitioners’        asylum

applications      and       supporting    evidence.           We   conclude      that   the

record evidence does not compel a ruling contrary to any of the

administrative         factual    findings,      see    8     U.S.C.   § 1252(b)(4)(B)

(2006),    and     that      substantial      evidence         supports    the     Board’s

decision.      See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

We have also reviewed the denial of the Petitioners’ motion to

remand and find no abuse of discretion.                       See Onyeme v. INS, 146

F.3d    227,     234    (4th     Cir.    1998)    (setting         forth   standard     of

review).




                                            2
               Accordingly, we deny the petition for review * for the

reasons stated by the Board.           See In re: Ming Fang Chen (B.I.A.

Dec. 14, 2012).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.

                                                            PETITION DENIED




     *
       The Petitioners have failed to raise any challenges to the
denial of their request for protection under the Convention
Against Torture. They have therefore waived appellate review of
this claim.    See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7
(4th Cir. 2004).



                                        3